DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25 are previously or currently cancelled. Claims 26-45 are pending, of which all pending claims are rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 28, 31-34, 36, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et el. (2018/0184410 A1) in view of Takeda et al. (US 2021/0099979 A1) (hereinafter Wilson-Takeda).

Regarding claim 26, Wilson teaches, an apparatus comprising processing circuitry configured to cause a user equipment (UE) to: acquire a control resource set (CORESET) configuration associated with the UE (Wilson: ‘UE-specific information within a common control resource set’ [0005]), ……; acquire a search space configuration of the UE (Wilson: ‘search space configuration’ [0077]), ……; wherein the search space configuration includes information for determining at least one candidate for control channel monitoring associated with the CORESET configuration (Wilson: ‘control channel monitoring’ [0061, 0081]); 
Wilson teaches “UE and base station may identify one or more control resource sets within a system bandwidth [0084]” but does not explicitly disclose, wherein the CORESET configuration includes one or more identifiers; ….wherein the search space configuration includes a CORESET identifier, wherein the CORESET identifier identifies the CORESET configuration with which the search space configuration is associated;  determine a scrambling sequence for the at least one candidate based on a first of the one or more identifiers; descramble the at least one candidate using the scrambling sequence, to obtain descrambled control information; and decode said descrambled control information to obtain decoded control information.  
However, Takeda teaches in an analogous art, ‘control resource set identifier/index’ [0090] A control resource set whose downlink control channel candidates need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource set of a smaller index from, for example, a plurality of control resource sets. [0091] On, for example, a monitoring occasion in which three control resource sets (CORESETs #1 to #3) overlap (see the slots S1 and S13 in FIG. 3A), the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore control is performed to drop the first control resource set CORESET #1 having the smallest index so as not to monitor the first control resource set CORESET #1 (see FIG. 5). Alternatively, on the monitoring occasion (see the slots S1 and S13 in FIG. 3A) in which the three control resource sets (CORESETs #1 to #3) overlap, the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore the first control resource set CORESET #1 having the smallest index is selected. The downlink control channel candidates of the second and third control resource sets CORESETs #2 and #3 that have not been selected are controlled so as not to be monitored, and the number of times of blind decoding decreases by the number of downlink control channel candidates (N+K). Selection may be performed by using not only the smallest index but also an index determined according to the predetermined rule. ‘The blind decoding is a scheme in which a desired identifier is de-masked/descrambled from a cyclic redundancy check (CRC)’ [0028-29,0031-32] A Cyclic Redundancy Check (CRC) bit is attached to the DCI. This CRC is masked (scrambled) by a UE-specific identifier (e.g., C-RNTI Cell-Radio Network Temporary Identifier) or an identifier that is common to a system. The UE can detect the DCI whose CRC has been scrambled by a C-RNTI associated with an own terminal, and the DCI whose CRC has been scrambled by the identifier that is common to the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilson’s teachings of ‘common coreset with user equipment-specific resources’ with Takeda’s teaching of ‘control resource set identifier/index’ to provide a reception section of a user terminal that receives a downlink control channel transmitted by each of a plurality of control resource sets; and a control section that controls monitoring of a downlink control channel candidate, and the control section performs control to allocate a number of downlink control channel candidates to each control resource set such that the number of downlink control channel candidates does not exceed a predetermined value per combination of the control resource sets in a predetermined time unit. By doing so, it is possible to appropriately communicate a control channel even when performing communication by applying a control channel configuration different from those of legacy LTE systems.

Regarding claim 28, Wilson-Takeda teaches, the apparatus of claim 26, wherein at least one of the one or more identifiers is to be applied for Demodulation Reference Signal (DMRS) generation associated with said at least one candidate of the search space (Takeda: ‘demodulation reference signal’ [0026]).  

Regarding claim 31, Wilson-Takeda teaches, the apparatus of claim 26, further comprising: a transceiver coupled to the processing circuitry; and one or more antennas coupled to the transceiver (Wilson: ‘transceiver module; single or set of antennas’ [0096, 0102, 0113]).  

Regarding claim 32, Wilson-Takeda teaches, the apparatus of claim 26, wherein the search space configuration also includes an indication that a second of the one or more identifiers is to be applied for UE-specific search space hashing (Wilson: ‘UE-specific or common search space’ [0041-43, 0060-61]).  
  
Regarding claim 33, Wilson-Takeda teaches, the apparatus of claim 26, wherein the search space configuration also includes an indication that a third of the one or more identifiers is to be applied for group common search space hashing (Wilson: ‘UE-specific or common search space’ [0041-43, 0060-61]).  

Regarding claim 34, Wilson teaches, a non-transitory memory medium storing program instructions, wherein the program instructions, when executed by processing circuitry, case a user equipment (UE) to: acquire a control resource set (CORESET) configuration associated with the UE (Wilson: ‘UE-specific information within a common control resource set’ [0005]), ….; acquire a search space configuration of the UE (Wilson: ‘search space configuration’ [0077]), ….., wherein the search space configuration includes information for determining at least one candidate for control channel monitoring associated with the CORESET configuration (Wilson: ‘control channel monitoring’ [0061, 0081]); 
Wilson teaches “UE and base station may identify one or more control resource sets within a system bandwidth [0084]” but does not explicitly disclose, wherein the CORESET configuration includes one or more identifiers;..wherein the search space configuration includes a CORESET identifier, wherein the CORESET identifier identifies the CORESET configuration with which the search space configuration is associated,…determine a scrambling sequence for the at least one candidate based on a first of the one or more identifiers; descramble the at least one candidate using the scrambling sequence, to obtain descrambled control information; and decode said descrambled control information to obtain decoded control information.  
However, Takeda teaches in an analogous art, ‘control resource set identifier/index’ [0090] A control resource set whose downlink control channel candidates need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource set of a smaller index from, for example, a plurality of control resource sets. [0091] On, for example, a monitoring occasion in which three control resource sets (CORESETs #1 to #3) overlap (see the slots S1 and S13 in FIG. 3A), the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore control is performed to drop the first control resource set CORESET #1 having the smallest index so as not to monitor the first control resource set CORESET #1 (see FIG. 5). Alternatively, on the monitoring occasion (see the slots S1 and S13 in FIG. 3A) in which the three control resource sets (CORESETs #1 to #3) overlap, the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore the first control resource set CORESET #1 having the smallest index is selected. The downlink control channel candidates of the second and third control resource sets CORESETs #2 and #3 that have not been selected are controlled so as not to be monitored, and the number of times of blind decoding decreases by the number of downlink control channel candidates (N+K). Selection may be performed by using not only the smallest index but also an index determined according to the predetermined rule. ‘The blind decoding is a scheme in which a desired identifier is de-masked/descrambled from a cyclic redundancy check (CRC)’ [0028-29,0031-32] A Cyclic Redundancy Check (CRC) bit is attached to the DCI. This CRC is masked (scrambled) by a UE-specific identifier (e.g., C-RNTI Cell-Radio Network Temporary Identifier) or an identifier that is common to a system. The UE can detect the DCI whose CRC has been scrambled by a C-RNTI associated with an own terminal, and the DCI whose CRC has been scrambled by the identifier that is common to the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilson’s teachings of ‘common coreset with user equipment-specific resources’ with Takeda’s teaching of ‘control resource set identifier/index’ to provide a reception section of a user terminal that receives a downlink control channel transmitted by each of a plurality of control resource sets; and a control section that controls monitoring of a downlink control channel candidate, and the control section performs control to allocate a number of downlink control channel candidates to each control resource set such that the number of downlink control channel candidates does not exceed a predetermined value per combination of the control resource sets in a predetermined time unit. By doing so, it is possible to appropriately communicate a control channel even when performing communication by applying a control channel configuration different from those of legacy LTE systems.

Regarding claim 36, Wilson-Takeda teaches, the non-transitory memory medium of claim 34, wherein at least one of the one or more identifiers is to be applied for Demodulation Reference Signal (DMRS) generation associated with said at least one candidate of the search space (Takeda: ‘demodulation reference signal’ [0026]).  

Regarding claim 39, Wilson-Takeda teaches, the non-transitory memory medium of claim 34, wherein the search space configuration also includes an indication that a second of the one or more identifiers is to be applied for UE-specific search space hashing (Wilson: ‘UE-specific or common search space’ [0041-43, 0060-61])  

Regarding claim 40, Wilson-Takeda teaches, the non-transitory memory medium of claim 34, wherein the search space configuration also includes an indication that a third of the one or more identifiers is to be applied for group common search space hashing (Wilson: ‘UE-specific or common search space’ [0041-43, 0060-61])  

Regarding claim 41, Wilson teaches, an apparatus comprising processing circuitry configured to cause a base station (BS) to: transmit a control resource set (CORESET) configuration associated with a user equipment (UE) (Wilson: ‘UE-specific information within a common control resource set’ [0005]),….; transmit a search space configuration of the UE, …. (Wilson: ‘search space configuration’ [0077]), wherein the search space configuration includes information for determining at least one candidate for control channel monitoring associated with the CORESET configuration (Wilson: ‘control channel monitoring’ [0061, 0081]); transmit the scrambled control information in a downlink control channel (Wilson: ‘downlink control information transmission’ [0078,0059]).  
Wilson teaches “UE and base station may identify one or more control resource sets within a system bandwidth [0084]” but does not explicitly disclose, wherein the CORESET configuration includes one or more identifiers; ….wherein the search space configuration includes a CORESET identifier, wherein the CORESET identifier identifies the CORESET configuration with which the search space configuration is associated; determine a scrambling sequence based on a first of the one or more identifiers; scramble control information based on the scrambling sequence; 
However, Takeda teaches in an analogous art, ‘control resource set identifier/index’ [0090] A control resource set whose downlink control channel candidates need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource set of a smaller index from, for example, a plurality of control resource sets. [0091] On, for example, a monitoring occasion in which three control resource sets (CORESETs #1 to #3) overlap (see the slots S1 and S13 in FIG. 3A), the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore control is performed to drop the first control resource set CORESET #1 having the smallest index so as not to monitor the first control resource set CORESET #1 (see FIG. 5). Alternatively, on the monitoring occasion (see the slots S1 and S13 in FIG. 3A) in which the three control resource sets (CORESETs #1 to #3) overlap, the number of downlink control channel candidates (=M+N+K) exceeds the UE capability, and therefore the first control resource set CORESET #1 having the smallest index is selected. The downlink control channel candidates of the second and third control resource sets CORESETs #2 and #3 that have not been selected are controlled so as not to be monitored, and the number of times of blind decoding decreases by the number of downlink control channel candidates (N+K). Selection may be performed by using not only the smallest index but also an index determined according to the predetermined rule. ‘The blind decoding is a scheme in which a desired identifier is de-masked/descrambled from a cyclic redundancy check (CRC)’ [0028-29,0031-32] A Cyclic Redundancy Check (CRC) bit is attached to the DCI. This CRC is masked (scrambled) by a UE-specific identifier (e.g., C-RNTI Cell-Radio Network Temporary Identifier) or an identifier that is common to a system. The UE can detect the DCI whose CRC has been scrambled by a C-RNTI associated with an own terminal, and the DCI whose CRC has been scrambled by the identifier that is common to the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilson’s teachings of ‘common coreset with user equipment-specific resources’ with Takeda’s teaching of ‘control resource set identifier/index’ to provide a reception section of a user terminal that receives a downlink control channel transmitted by each of a plurality of control resource sets; and a control section that controls monitoring of a downlink control channel candidate, and the control section performs control to allocate a number of downlink control channel candidates to each control resource set such that the number of downlink control channel candidates does not exceed a predetermined value per combination of the control resource sets in a predetermined time unit. By doing so, it is possible to appropriately communicate a control channel even when performing communication by applying a control channel configuration different from those of legacy LTE systems.

Regarding claim 43, Wilson-Takeda teaches, the apparatus of claim 41, wherein at least one of the one or more identifiers is to be applied for Demodulation Reference Signal (DMRS) generation associated with said at least one candidate of the search space (Takeda: ‘demodulation reference signal’ [0026]).  

Claims 29-30, 27, 35, 37-38, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et el. (2018/0184410 A1) in view of Takeda et al. (US 2021/0099979 A1), and further in view of Kim et al. (US 2016/0255609 A1) (hereinafter Wilson-Takeda-Kim).

Regarding claim 29, Wilson-Takeda does not disclose, the apparatus of claim 28, wherein the DMRS is generated using a pseudo noise (PN) sequence, where the PN sequence used for the DMRS generation is mapped on a resource element (RE) level, wherein the RE level mapping maps each element in the PN sequence to a corresponding DMRS RE.  
However, Kim teaches in an analogous art, ‘DMRS generation using pseudo-noise/pseudo-random sequence generator’ [0090] An RS sequence for the associated DM-RS is equivalent to Equation 1. In this case, m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs. A pseudo-random sequence generator may be initialized as c.sub.init=(floor(ns/2)+1)(2 N.sub.EPDCCH,ID+1)216+ n.sub.EPDCCH,SCID at a start of each subframe. ns is a slot number of a radio frame. N.sub.EPCCH,ID is a cell index related to a corresponding EPDCCH region. n.sub.EPDCCH,SCID is a parameter given from higher layer signaling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilson-Takeda’s teachings of ‘common coreset with user equipment-specific resources, and control resource set identifier/index’ with Kim’s teaching of ‘PN sequence generation’ to provide , a device to monitor a control channel in a wireless communication system. The device to monitor a downlink control channel in at least one physical resource block-pair of a subframe that is assigned for an enhanced physical downlink control channel (EPDCCH) set. A bit stream for downlink control information on the downlink control channel is scrambled with a scrambling sequence that is initialized based on a scrambling initialization value assigned for the EPDCCH set. By doing so, even if a plurality of search spaces are configured in one subframe, a wireless device can monitor a corresponding downlink control channel.

Regarding claim 30, Wilson-Takeda-Kim teaches, the apparatus of claim 28, wherein the DMRS is generated using a first sequence, wherein the first sequence is initialized based on a slot number, a symbol number and said least one of the one or more identifiers (Kim: ‘sequence is initialized based on a slot number’ [0011, 0108]).  

Regarding claim 27, Wilson-Takeda-Kim teaches, the apparatus of claim 26, wherein the first identifier is applied to initialize the scrambling sequence (Kim: ‘scrambling sequence initialization’ [0010-11, 0014-15]).  

Regarding claim 35, Wilson-Takeda-Kim teaches, the non-transitory memory medium of claim 34, wherein the first identifier is applied to initialize the scrambling sequence (Kim: ‘scrambling sequence initialization’ [0010-11, 0014-15]).  

Regarding claim 37, Wilson-Takeda-Kim teaches, the non-transitory memory medium of claim 36, wherein the DMRS is generated using a pseudo noise (PN) sequence, where the PN sequence used for the DMRS generation is mapped on a resource element (RE) level, wherein the RE level mapping maps each element in the PN sequence to a corresponding DMRS RE (Kim: ‘DMRS generation using pseudo-noise/pseudo-random sequence generator’ [0090]).   

Regarding claim 38, Wilson-Takeda-Kim teaches, the non-transitory memory medium of claim 36, wherein the DMRS is generated using a first sequence, wherein the first sequence is initialized based on a slot number, a symbol number and said least one of the one or more identifiers (Kim: ‘sequence is initialized based on a slot number’ [0011, 0108]).  

Regarding claim 42, Wilson-Takeda-Kim teaches, the apparatus of claim 41, wherein the first identifier is applied to initialize the scrambling sequence (Kim: ‘scrambling sequence initialization’ [0010-11, 0014-15]).  

Regarding claim 44, Wilson-Takeda-Kim teaches, the apparatus of claim 43, wherein the DMRS is generated using a pseudo noise (PN) sequence, where the PN sequence used for the DMRS generation is mapped on a resource element (RE) level, wherein the RE level mapping maps each element in the PN sequence to a corresponding DMRS RE (Kim: ‘DMRS generation using pseudo-noise/pseudo-random sequence generator’ [0090]).  

Regarding claim 45, Wilson-Takeda-Kim teaches, the apparatus of claim 43, wherein the DMRS is generated using a first sequence, wherein the first sequence is initialized based on a slot number, a symbol number and said least one of the one or more identifiers (Kim: ‘sequence is initialized based on a slot number’ [0011, 0108]).  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Liu et al. (US 2017/0237586 A1) teaches a method and a device for scrambling sequence configuration, a user equipment and a base station are provided. The method includes: obtaining a search space and/or a transmission mode corresponding to an enhanced control channel; performing a scrambling initialization operation according to the search space and/or the transmission mode, and determining an initialization value of a scrambling sequence; determining the scrambling sequence according to the initialization value of the scrambling sequence; and scrambling a transmission signal transmitted by the enhanced control channel according to the scrambling sequence and then transmitting, so that a user equipment which receives the transmission signal performs a descrambling operation according to the scrambling sequence in the transmission signal. Randomization of interferences between different cells or terminals can be guaranteed as far as possible..
Akoum et al. (US 2019/0053270 A1) teaches a wireless communications systems in which multiple control channel resource sets (CORESETs) are configured into a CORESET group. The CORESET group may be associated with a usage scenario/quality of service requirement, and used by user equipment to decode downlink control information corresponding to that usage scenario. For example, one CORESET group can be used for URLLC traffic, another for eMBB type traffic and another for mMTC traffic. Different CORESET groups may be used to provide different aggregation level sets, different DMRS pattern configurations, different search spaces, different transmission protocols/schemes, different beam management and recovery procedures, different radio link monitoring and radio link failure procedures, and so on. Different CORESET groups may be associated with different transmission points..

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112